Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 7 and 12 are canceled. 
Claims 1-6, 8-11, and 13-24 are currently pending.

Claim Interpretation
SPECIAL CONSIDERATIONS
The examiner wishes to point out to the applicant that Claim(s) 1-6, 8-11, and 13-24 are directed towards a method and will be examined under such conditions.  The use of “adapted”, “wherein”, and “whereby” clauses as well as contingent limitations are given patentable weight only to the extent that the steps employed give meaning and purpose to the manipulative steps, narrow the meaning, change the substance of the invention, or perform an essential function.  See MPEP 2111.04, 2112.02, and 2116.01. 

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(a)
The rejection under this heading has been withdrawn.
	
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim(s) 1, 8-11, 14-16, 22, and 24 are rejected under 35 U.S.C. § 103 as being unpatentable over BRYCE (US-4361160-A), hereinafter referred to as BRYCE, further in view of SAMAIN (US-20130174862-A1), hereinafter referred to as SAMAIN.

Regarding Claim 1, BRYCE teaches a process for manufacturing a false nail, comprising (BRYCE, “a method of forming artificial fingernails”, abstract.):
A) producing a mold using a first material (BRYCE, “plaster finger”, abstract and Figure(s) 2-6. The BRI of “first material” includes a plaster finger.),
B) depositing onto the mold a layer formed from at least one adhesive composition (BRYCE, “tape”, abstract), the deposition of the adhesive composition being performed by a method selected from the group consisting of transfer (BRYCE, “tape… if the layer of material that is used is not self-adhering, then a small amount of adhesive may be used in order to bond the material to the nail”, Column 6 Line(s) 55- Column 7 Line(s) 5. The examiner notes that the application’s specification denotes that a coarse brush, a fine brush, a roller, a foam, or a pad can be appropriate methods for this step, Instant Specification Page(s) 6 Line(s) 23-25. The BRI of “transfer” includes applying tape that has been cut and shaped as well as applying adhesives.); and 
C) After implementing B), depositing onto the mold at least one layer of a coating of a second material, different from the first (BRYCE, “directly… [applying] silicone rubber… after the tape layer is applied to the first plaster finger”, Column 8 Line(s) 24-30. The examiner notes that the application’s specification denotes that the second material forms a coating and can be chosen from thermoplastic or thermoset polymers, Instant Specification Page(s) 12 Line(s) 25-27. Silicone rubber is a thermoset polymer.),
so as to form the false nail (BRYCE, “the cured artificial nail material would have to be sanded after the nail is formed”, Column 8 Line(s) 30-35),
the deposition of the coating being performed with a method selected from the group consisting of transfer (BRYCE, Column 6 Line(s) 19-30. The examiner notes that the application’s specification denotes that a coarse brush, a fine brush, a roller, a foam, or a pad can be appropriate methods for this step, Instant Specification Page(s) 7 Line(s) 3-5. There is a process of applying a coating with a “brush” in Column 6 Line(s) 19-30.).
However, BRYCE does not teach making a mold using a first material by additive manufacture, from 3D digital data originating from the acquisition of a relief of a finger intended to receive the false nail. 
In the same field of endeavor, SAMAIN teaches a method of making a molding of a nail then converting this to a three dimensional structure. The digital structure of the nail is then converted into a mold through 3D printing (SAMAIN, “the contours may even be acquired by projection of a beam of light or by scanning a laser, the contour preferably being acquired using contactless technology”, Paragraph(s) 0057. “the numerical-control machine used to produce the mould may be a stereolithography machine, a 3D printer, or a machine tool. The mould may be produced after processing of the 3D data”, Paragraph(s) 0060), as well as the following limitation(s): 
making a mold using a first material by additive manufacture, from 3D digital data originating from the acquisition of a relief of a finger intended to receive the false nail (SAMAIN, Paragraph(s) 0057, 0060.)
BRYCE and SAMAIN are analogous in the field of making artificial nails with molds. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify BRYCE'(s) impression of a 3D nail to make a plaster nail with SAMAIN'(s) process of making a mold with 3D data, because this is advantageous (SAMAIN, Paragraph(s) 0034).  The internal surface of the mold may have a notched relief to increase the contact area with an adhesive when the mold is created with a 3D-printing technique (SAMAIN, Paragraph(s) 0073). Further, it allows for a correction process to correct defects or give the expected shape of the nail (SAMAIN, Paragraph(s) 0114.)  One of ordinary skill in the art would recognize that editing the mold prior to printing the mold would allow a user to choose the desired appearance of the artificial nail. 

Regarding Claim 8, BRYCE AND SAMAIN teach the process as claimed in Claim 1; BRYCE further teaches:
wherein the depositing the coating onto the mold is performed so as to at least partly cover the layer of adhesive composition (BRYCE, see where the tape layer only overlaps the end of the nail portion as indicated by area 36, Figure(s) 3 and Column 6 Line(s) 56 – Column 7 Line(s) 5). 

Regarding Claim 9, BRYCE AND SAMAIN teach the process as claimed in Claim 1; BRYCE further teaches:
wherein the depositing the coating onto the mold is performed so as to cover at least one zone of the mold not covered with the layer of adhesive composition (BRYCE, see where the tape layer only overlaps the end of the nail portion as indicated by area 36, Figure(s) 3 and Column 6 Line(s) 56 – Column 7 Line(s) 5). 

Regarding Claim 10, BRYCE AND SAMAIN teach the process as claimed in Claim 1; BRYCE further teaches:
wherein B) and C) of the process are performed such that the layer of adhesive composition has a different pattern from that formed by the coating (BRYCE, see where the tape layer only overlaps the end of the nail portion as indicated by area 36, Figure(s) 3 and Column 6 Line(s) 56 – Column 7 Line(s) 5).

Regarding Claim 11, BRYCE AND SAMAIN teach the process as claimed in Claim 10; BRYCE further teaches:
wherein the layer of adhesive composition forms a pattern extending over part of the periphery of the pattern formed by the coating (BRYCE, see where the tape layer only overlaps the end of the nail portion as indicated by area 36, Figure(s) 3 and Column 6 Line(s) 56 – Column 7 Line(s) 5).

Regarding Claim 14, BRYCE AND SAMAIN teach the process as claimed in Claim 1; SAMAIN further teaches:
further comprising a step of cutting-out of the false nail (SAMAIN, “a laser is used to cut out the article and detach it from the rest of the coating. The article may also be detached using… mechanical cutting.” Paragraph(s) 0069). 
BRYCE and SAMAIN are analogous in the field of making artificial nails with molds. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify BRYCE'(s) artificial nail removal process (BRYCE, “item is removed”, Column 9 Line(s) 30-40) with SAMAIN'(s) process of cutting out the artificial nail, because this is preferable (SAMAIN, Paragraph(s) 0069).  The laser is used to detach it from the rest of the coating (SAMAIN, Paragraph(s) 0069). Further, the court has held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. Please see MPEP 2144.4 III Titled “Automating a Manual Activity”.

Regarding Claim 15, BRYCE AND SAMAIN teach the process as claimed in Claim 14; SAMAIN further teaches:
wherein the cutting-out of the false nail is performed automatically (SAMAIN, “a laser is used to cut out the article and detach it from the rest of the coating. The article may also be detached using… mechanical cutting.” Paragraph(s) 0069).
BRYCE and SAMAIN are analogous in the field of making artificial nails with molds. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify BRYCE'(s) artificial nail removal process (BRYCE, “item is removed”, Column 9 Line(s) 30-40) with SAMAIN'(s) process of cutting out the artificial nail, because this is preferable (SAMAIN, Paragraph(s) 0069).  The laser is used to detach it from the rest of the coating (SAMAIN, Paragraph(s) 0069). Further, the court has held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. Please see MPEP 2144.4 III Titled “Automating a Manual Activity”.

Regarding Claim 16, BRYCE AND SAMAIN teach the process as claimed in Claim 1; SAMAIN further teaches:
in which the acquisition of the relief comprises scanning of the end of a user's finger (SAMAIN, “especially a finger… acquiring contours… producing a mould using the 3D data.”, Paragraph(s) 0028-0032),
followed by isolation of a nail part of said scan resulting in the creation of 3D digital data (SAMAIN, “calculating contours of the nail end based on the measured contours”, Paragraph(s) 0014), and
the creation of a 3D object forming the mold from the 3D digital data (SAMAIN, “applying to the mould a coating intended to form the article”, Paragraph(s) 0028-0032). 
BRYCE and SAMAIN are analogous in the field of making artificial nails with molds. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify BRYCE'(s) impression of a 3D nail to make a plaster nail with SAMAIN'(s) process of making a mold with 3D data, because this is advantageous (SAMAIN, Paragraph(s) 0034).  The internal surface of the mold may have a notched relief to increase the contact area with an adhesive when the mold is created with a 3D-printing technique (SAMAIN, Paragraph(s) 0073). Further, it allows for a correction process to correct defects or give the expected shape of the nail (SAMAIN, Paragraph(s) 0114.)  One of ordinary skill in the art would recognize that editing the mold prior to printing the mold would allow a user to choose the desired appearance of the artificial nail. 

Regarding Claim 22, Please see the rejection for Claim 1.

Regarding Claim 24, BRYCE AND SAMAIN teach the process as claimed in Claim 1; SAMAIN further teaches:
wherein the additive manufacture is 3D printing (SAMAIN, “3D-printing”, Paragraph(s) 0073, 0037) or stereolithography (SAMAIN, “stereolithography”, Paragraph(s) 0125, 0073).
BRYCE and SAMAIN are analogous in the field of making artificial nails with molds. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify BRYCE'(s) impression of a 3D nail to make a plaster nail with SAMAIN'(s) process of making a mold with 3D data, because this is advantageous (SAMAIN, Paragraph(s) 0034).  The internal surface of the mold may have a notched relief to increase the contact area with an adhesive when the mold is created with a 3D-printing technique (SAMAIN, Paragraph(s) 0073). Further, it allows for a correction process to correct defects or give the expected shape of the nail (SAMAIN, Paragraph(s) 0114.)  One of ordinary skill in the art would recognize that editing the mold prior to printing the mold would allow a user to choose the desired appearance of the artificial nail. 

Claim(s) 1-5, 10, 13-17, and 19-24 are rejected under 35 U.S.C. § 103 as being unpatentable over FEYGIN (US-20150251351-A1), hereinafter referred to as FEYGIN, further in view of further in view of GIFFORD (US-20090092310-A1), hereinafter referred to as GIFFORD. 

Regarding Claim 1, FEYGIN teaches a process for manufacturing a product, comprising:
A) producing by additive manufacture, from 3D digital data, a mold using a first material (FEYGIN, “sacrificial mold for multi-material parts… although a water-soluble mold has been disolved… other sacrificial molds can be formed out of sheets of wax… solvent soluble sheets made of plastic…”, Paragraph(s) 0117 and 0101. “The present invention relates to the field of additive manufacturing technology for three-dimensional apparatus and processes… in particular Laminated Object Manufacturing”. The laminations are stabilized on a removable carrier in Paragraph(s) 0013; therefore, each embodiment possesses some form of a sacrificial/removable carrier sheet. “The resulting parts initially come out of the machine as a rectangular block containing a 3D part surrounded by the added support. At the end of the process the support structure is usually dissolved”, FEYGIN Paragraph(s) 0010. “Selective removal… washing away with water or solvent portions of UV developed sheet material”, FEYGIN Paragraph(s) 0048),
B) depositing onto the mold a layer formed from at least one adhesive composition (FEYGIN, The adhesive stabilizes the sheet of product material on the carrier sheet, Paragraph(s) 0066. Thus, the adhesive is between the removable/sacrificial carrier sheet and the product layers.), the deposition of the adhesive composition being performed by a method selected from the group consisting of 2D printing or 3D printing (FEYGIN, see where the adhesive deposition device is a needle or a printhead, Paragraph(s) 0069.) and 
C) After implementing B), depositing onto the mold at least one layer of a coating of a second material, different from the first (FEYGIN, “mold material”, Paragraph(s) 0115.),
the deposition of the coating being performed with a method selected from the group consisting of thermoforming, 2D printing, 3D printing, injection (FEYGIN, “nozzle”, Paragraph(s) 0116)
While FEYGIN does not teach the following limitation(s): 
a process for manufacturing a false nail
producing by additive manufacture, from 3D digital data originating from the acquisition of a relief of a finger intended to receive the false nail
so as to form the false nail
In the same field of endeavor, GIFFORD teaches a process of scanning a finger to create 3D data and then using that 3D data to create a mold:
a process for manufacturing a false nail (GIFFORD, “scanned and digitized nail”, abstract and Figure(s) 3/20)
producing by additive manufacture, from 3D digital data originating from the acquisition of a relief of a finger intended to receive the false nail (GIFFORD, “machine a custom mold that can be used to make multiple artificial fingernails”, abstract and Figure(s) 3/20)
so as to form the false nail (GIFFORD, “multiple artificial fingernails”, abstract and Figure(s) 3/20)
FEYGIN and GIFFORD are analogous in the field of molds. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify FEYGIN'(s) shape of the sacrificial enclosed cavities, with GIFFORD'(s) digitized natural nail cavities in Figure(s) 20, because this creates artificial nail molds (GIFFORD, abstract and Figure(s) 3/20). The examiner considers that this modification is obvious to shape over the prior art. Please see MPEP 2144.04 IV. B. titled “Changes in Shape”.

Regarding Claim 2, FEYGIN AND GIFFORD teach the process as claimed in Claim 1,
further comprising extracting product from the mold by at least one of physical and chemical degradation of at least part of the mold (FEYGIN, see where the sacrificial mold may be removed through a solvent or breaking the mold, Paragraph(s) 0100 and 0108 and Paragraph(s) 0117).

Regarding Claim 3, FEYGIN AND GIFFORD teach the process of Claim 1 and the importance of a sacrificial mold (FEYGIN, Paragraph(s) 0108) and the use of wax as a sacrificial mold (wax, Paragraph(s) 0117).

Regarding Claim 4, FEYGIN teaches the importance of the degradation of the sacrificial mold (FEYGIN, Paragraph(s) 0108); however, FEYGIN does not teach:
Wherein the at least one of the physical and chemical degradation at least partly is a mechanical degradation consisting of hollowing out
GIFFORD teaches that hollowing out or milling is known in the art for further processing:
wherein the at least one of the physical and chemical degradation at least partly is a mechanical degradation consisting of hollowing out (GIFFORD, see where the material 650B will be milled to conform to the lower surface of the artificial nail object, 0094).
FEYGIN AND GIFFORD are analogous in the field of artificial nail manufacturing. It would have been obvious before the effective filing date of the claimed application to modify FEYGIN’s sacrificial mold with GIFFORD’s milling, because this would predictably and advantageously allow the artificial nail layer to conform to the lower surface of the artificial nail object (GIFFORD, Paragraph(s) 0094, please see where the material 650B is milled to conform to the lower surface of the artificial nail. The examiner considers that this is an additional means for conforming the artificial nail mold to a nail.) 

Regarding Claim 5, FEYGIN AND GIFFORD teach the process as claimed in Claim 2; FEYGIN further teaches:
wherein the at least one of the physical and chemical degradation is at least partly a chemical degradation (FEYGIN, see where the sacrificial mold may be removed through a solvent or breaking the mold, Paragraph(s) 0117, 0108; a cutting device cuts the contoured laminations of waste material, Paragraph(s) 0119).
consisting of selective dissolution of the first material using a solvent that is inert toward the adhesive composition and the second material (FEYGIN, Paragraph(s) 0109).

Regarding Claim 10, FEYGIN AND GIFFORD teach the process as claimed in Claim 1; FEYGIN further teaches:
wherein B) and C) of the process are performed such that the layer of adhesive composition has a different pattern from that formed by the coating (FEYGIN, Figure(s) 9 and Paragraph(s) 0093).

Regarding Claim 13, FEYGIN AND GIFFORD teach the process as claimed in Claim 1; FEYGIN further teaches:
wherein the second material is, before deposition onto the mold, 
in liquid form dissolved partially (FEYGIN, see where the fabrication sheet can be lightly bonded to the carrier by a spray adhesive, Paragraph(s) 0121).

Regarding Claim 14, FEYGIN AND GIFFORD teach the process as claimed in Claim 1; FEYGIN further teaches:
further comprising a step of cutting-out (FEYGIN, Paragraph(s) 0095) of the false nail (FEYGIN, see where a cutting device is used for cutting the individual contoured laminations, Paragraph(s) 0119. There is a process of peeling away and cutting any unwanted fabrication material until the three dimensional part is complete, Paragraph(s) 0123). 

Regarding Claim 15, FEYGIN AND GIFFORD teach the process as claimed in Claim 14; FEYGIN further teaches:
wherein the cutting-out of the false nail occurs automatically (FEYGIN, see where a cutting device is used for cutting the individual contoured laminations, Paragraph(s) 0119).

Regarding Claim 16, FEYGIN AND GIFFORD teach the process as claimed in Claim 1; GIFFORD further teaches:
in which the acquisition of the relief comprises scanning of the end of a user’s finger (GIFFORD, see where the finger and the nail surface are scanned and digitized with points, Paragraph(s) 0061; actual fingernail, Paragraph(s) 0055),
followed by isolation of a nail part of said scan resulting in the creation of 3D digital data (GIFFORD, the boundary of the nail surface can be determined by automatically determining the boundary, Paragraph(s) 0062), 
and the creation of a 3D object forming the mold from the 3D digital data (GIFFORD, abstract, and Figure(s) 20-23 and Claim 21).
FEYGIN and GIFFORD are analogous in the field of molds. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify FEYGIN'(s) shape of the sacrificial enclosed cavities, with GIFFORD'(s) digitized natural nail cavities in Figure(s) 20, because this creates artificial nail molds (GIFFORD, abstract and Figure(s) 3/20). The examiner considers that this modification is obvious to shape over the prior art. Please see MPEP 2144.04 IV. B. titled “Changes in Shape”.

Regarding Claim 17, please see the rejection for Claim 3.

Regarding Claim 19, please see the rejection for Claim 3.

Regarding Claim 20, FEYGIN AND GIFFORD teach the process as claimed in Claim 1; FEYGIN further teaches:
wherein the adhesive composition comprises an adhesive compound (FEYGIN, suitable adhesives include… pressure sensitive, heat sensitive, and UV curable, Paragraph(s) 0069; “pressure sensitive”, Paragraph(s) 0079). 

Regarding Claim 21, FEYGIN AND GIFFORD teach the process as claimed in Claim 1; FEYGIN further teaches:
	wherein the adhesive composition is chosen from pressure-sensitive adhesives (FEYGIN, suitable adhesives include… pressure sensitive, heat sensitive, and UV curable, Paragraph(s) 0069; “pressure sensitive”, Paragraph(s) 0079).

Regarding Claim 22, FEYGIN AND GIFFORD teach the process as claimed in Claim 1; FEYGIN further teaches:
wherein the second material different from the first material is a thermosetting polymer (FEYGIN, curable material, Paragraph(s) 0116-0117, “UV curable epoxy”, Paragraph(s) 0113. Epoxy resins are thermoset polymers.).

Regarding Claim 23, FEYGIN AND GIFFORD teach the process as claimed in Claim 22; FEYGIN further teaches:
further comprising exposing the coating layer to the radiation of a UV lamp (FEYGIN, curable material, Paragraph(s) 0116-0117, “UV curable epoxy”, Paragraph(s) 0113.).

Regarding Claim 24, FEYGIN AND GIFFORD teach the process as claimed in Claim 1; FEYGIN further teaches:
wherein the additive manufacture is 3D printing (FEYGIN, “LOM”, Paragraph(s) 0118).

Claim(s) 6 is rejected under 35 U.S.C. § 103 as being unpatentable over FEYGIN AND GIFFORD in view of SAMAIN (US-20130174862-A1), hereafter referred to as SAMAIN.
Regarding Claim 6, FEYGIN AND GIFFORD teach wherein the adhesive composition is chosen from pressure-sensitive adhesives (FEYGIN, Paragraph(s) 0079) and the sacrificial mold needing to be dissolved (FEYGIN, Paragraph(s) 0108, 0117) and the potential to use plastic solvent soluble sheets (FEYGIN, Paragraph(s) 0117); however, FEYGIN is silent to the solvent being an alkane, ketone, ether, or ester.
SAMAIN teaches the solvent being chosen from alkanes, ketones, ethers, and esters (SAMAIN, see where the solvent is an acetone, 0160).  
FEYGIN, WEBER and SAMAIN are analogous in the field of sacrificial molds. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify FEYGIN'(s) sacrificial mold with SAMAIN'(s) solvents that dissolve plastics, because these are known solvents for plastics in sacrificial molding (SAMAIN, Paragraph(s) 0160). 

Claim(s) 18 is rejected under 35 U.S.C. § 103 as being unpatentable over FEYGIN AND GIFFORD in view of POMERANTZ (US-5263130-A), hereafter referred to as POMERANTZ.

Regarding Claim 18, FEYGIN AND GIFFORD teach the process as claimed in Claim 17 and the wax sacrificial mold material; however, FEYGIN does not teach the hot-melt material has a melting point between 45 °C and 200 °C. 

In the same field of endeavor as sacrificial molds produced by 3D printing, POMERANTZ teaches a wax mold removed and melted at 60 °C (POMERANTZ, Column 11 Line(s) 45-65). 

FEYGIN, GIFFORD, and POMERANTZ are analogous in the field of molds. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify FEYGIN’(s) sacrificial mold made of wax with POMERANT’(s) wax sacrificial mold, because the selection of a known material based on its suitability for its intended use is art recognized suitability for an intended purpose. Please see MPEP 2144.07 titled “Art Recognized Suitability for an intended purpose.”



Response to Arguments
CLAIM REJECTIONS – 35 USC § 103
Applicant’s arguments with respect to the claims have been considered but they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ONO (US-3502760) teaches a process of adding a pressure-sensitive adhesive to a bottom of a mold and then injecting thermoplastic material over it (Column 2 Line(s) 30-65). 
ELENBAAS (US-20030102597-A1) teaches a process of injecting a nail mold (Figure(s) 1 and abstract).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET B HAYES whose telephone number is (571)272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST. If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If requesting an interview, please provide your name, application number, call-back number, and availability. Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair, should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743